WINCH, J.
Plaintiff in error was convicted of employing a girl nnder eighteen years of age and permitting her to .work more than eight hours in one-day in the factory of which he was superintendent, contrary to the provisions of the Act of February 28, 1908, 99 O. L. 30.
In this court it is claimed that the provision of the law referred to, under which plaintiff in error was convicted, is unconstitutional.
We find nothing upon which to base this claim. The state has. plenary power to legislate regarding minors, as wards of the state; they have only such right to contract as the state awards them.
That the provision of the law referred to is a reasonable exercise-of the police power of the state is apparent, if it be viewed in its bearing upon the health of immature girls who are to be the future mothers-of our citizens. The judgment of the legislature in this matter, is not. to be set aside by the courts.
Judgment affirmed.
Henry and Marvin, JJ., concur.